Exhibit 10.4 GUARANTY AGREEMENT THIS GUARANTY AGREEMENT (this “Agreement”) is made as of December 10, 2015, by CAMBIUM LEARNING GROUP, INC., a Delaware corporation (“Holdings”), and the parties listed on the signature pages hereto (together with Holdings, collectively, the “Guarantors” and each, a “Guarantor”) in favor of Webster Bank, N.A., as administrative agent (the “Administrative Agent”) for itself and the other lending institutions (collectively, the “Lenders”) which are or may become parties to the Credit Agreement referred to below. W I T N E S S E T H:
